Dismissed and Memorandum Opinion filed December 14, 2017.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00568-CV

     DONALD G. MACPHAIL AND CONNIE MACPHAIL, Appellants

                                         V.
            LI PINGNENG AND HUANG CHIN-CHIH, Appellees

                On Appeal from the County Court at Law No. 2
                         Williamson County, Texas
                    Trial Court Cause No. 17-0796-CC2

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed June 15, 2017. The notice of appeal
was filed June 23, 2017. To date, our records show that appellants have not paid the
appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless party is excused by statute or by appellate rules from paying costs). Tex.
Gov’t Code Ann. § 51.207 (West 2013).
      On November 7, 2017, this court ordered appellants to pay the appellate filing
fee on or before November 22, 2017, or the appeal would be dismissed. Appellants
have not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed.
See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or other
action within specified time).


                                       PER CURIAM

Panel consists of Justices Boyce, Jamison, and Brown.




                                         2